UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-1221



In Re: BILLY DARRYL FLOYD; In Re: ARLIE LAWSON
RUSHING,

                                                        Petitioners.



        On Petition for Writ of Mandamus.    (MISC-00-7-1)


Submitted:   July 27, 2000                 Decided:   August 2, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Billy Darryl Floyd, Arlie Lawson Rushing, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Darryl Floyd and Arlie Lawson Rushing petition this

court for a writ of mandamus.   They ask that we order the district

court to release certified copies of a subpoena to testify before

a grand jury and an order to show cause for failure to honor the

subpoena, both documents sealed by order of the court.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).   To obtain mandamus relief, a petitioner bears the

burden of showing that his right to the relief sought is plain and

indisputable, that respondent has a clear duty to perform the re-

quested act, and that petitioner has no other avenues of relief.

See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     Floyd and Rushing have failed to sustain this burden by

showing their clear entitlement to the sealed documents.     There-

fore, we deny their motion for judicial notice and their request

for a writ of mandamus.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                    PETITION DENIED




                                  2